El Juez Asociado Señor Rigau
emitió la opinión del Tribunal.
Debemos resolver si corre la prescripción extintiva contra un menor que tiene derecho a ejercitar una acción una vez que su padre o tutor haya iniciado el ejercicio de dicha acción en representación del menor.
En 22 de marzo de 1960 el codemandado Aníbal De Jesús Morales arrolló con un automóvil al menor Vicente Márquez causándole varios daños. Dentro del año siguiente al acci-dente, en 7 de septiembre de 1960, el padre (con patria potes-tad) del menor radicó una acción de daños y perjuicios contra Aníbal De Jesús, a nombre y en representación de su hijo. La demanda contenía además una causa de acción separada de la sociedad de gananciales constituida por los padres del menor y una tercera causa de acción del propio padre del perjudicado.
Mientras estaba pendiente la acción ejercitada la parte demandante vino en conocimiento de que en el momento del accidente el conductor del vehículo era empleado de la Sra. Regina Pereira y que dicho conductor actuaba en tal momento dentro de las funciones de su empleo. (Estos datos los asu-mimos a los efectos del problema de prescripción planteado en este recurso, pero no los estamos prejuzgando.) Pasado más de un año de la fecha del accidente y de la radicación de la demanda original, en 10 de octubre de 1961, la parte de-mandante, previo permiso del tribunal de instancia, incluyó a la Sra. Pereira como codemandada. Ésta radicó moción de desestimación basándose en que ella fue hecha parte un año y meses después del accidente y que por lo tanto la acción en cuanto a ella se refiere estaba prescrita. Dicha moción fue *561declarada con lugar y la parte demandante solicita que revi-semos esa determinación del tribunal de instancia.
La posición de la demandada puede resumirse así: El Artículo 153 del Código Civil, 31 L.P.R.A. sec. 601, impone al padre con patria potestad el deber de representar a sus hijos no emancipados en el ejercicio de todas las acciones que pue-dan redundar en su provecho. Al comparecer el menor re-presentado por su padre su incapacidad jurídica queda cu-rada y de ahí en adelante corre contra él la prescripción ex-tintiva igualmente que en el caso de las demás personas que tienen personalidad jurídica completa. El privilegio del Ar-tículo 40 del Código de Enjuiciamiento Civil, 32 L.P.R.A. sec. 254, solo subsiste por el tiempo que dure la incapacidad del menor, incapacidad que ha dejado de existir al comparecer éste representado por su padre o tutor. Como se sabe, el Artículo 40 del Código de Enjuiciamiento Civil dispone que “Si la persona con derecho a ejercitar una acción, que no sea la reivindicatoría de propiedad inmueble, fuese al tiempo de nacer la causa de la acción: menor de edad ... el tiempo que dure tal incapacidad no se considerará parte del tiempo fijado para empezar a ejercitar la acción.”
Reconocemos que la posición de la demandada no carece de lógica y que es un planteamiento intelectualmente honesto pero debemos fallar en su contra, esto es, sostenemos que la causa de acción del menor contra la demandada no está pres-crita, por las razones que a continuación expresamos. 
Es cierto que no se puede adicionar una parte como de-mandada después de expirado el término prescriptivo esta-blecido por la ley para radicarse la demanda — Bithorn v. Santana, 68 D.P.R. 300, 304 (1948); Sanders v. Metzger, 66 F. Supp. 262 (1946); Barron and Holtoff, Federal Practice and Procedure, Vol. 1 A, See. 452 — pero esa regla se refiere a casos en que el período prescriptivo ha corrido contra demandantes que no eran jurídicamente incapaces. De manera que dichos casos no nos resuelven el punto aquí plan-*562teado. Tampoco nos lo resuelven otros casos en que hemos considerado el Artículo 40.(1)

Desde luego, el término prescriptivo para esta clase de acciones es de un año. Art. 1868 del Código Civil, 31 L.P.R.A. sec. 5298. Aunque el Artículo 1832 del mismo Código, 31 L.P.R.A. see. 5243, dispone que los derechos y acciones se ex-tinguen por la prescripción en perjuicio de toda clase de per-sonas en los términos prevenidos por la ley, el Artículo 40 del Código de Enjuiciamiento Civil, 32 L.P.R.A. sec. 254, aprobado dos años después de la citada disposición del Código Civil, modificó sustancialmente el citado Artículo 1832 al es-tablecer que en caso de menores y otros incapaces el tiempo que dure la incapacidad no se considerará para computar el término prescriptivo. Gómez v. Márquez, 81 D.P.R. 721, 727 (1960); Ibañez v. Divinó, 22 D.P.R. 518, 522 (1915). El propósito de la excepción contenida en el citado Artículo 40 es proteger los intereses de los incapaces hasta el momento en que adquieren la capacidad jurídica necesaria para hacer valer sus derechos. Higgins v. Schneider, 160 A.2d 165, 169 (1960); Mevola v. Minnesota Iron Co., 112 N. W. 880 (1907); 13 Tul. L. Rev. 123. 
Estamos conscientes de que las reglas que establecen los términos prescriptivos de las acciones también están funda-mentadas en consideraciones de orden público, esto es, que las personas no deben estar sujetas indefinidamente a ser de-mandadas. Pero nos parece que cuando ambos principios chocan, como en el caso de autos, debe prevalecer la norma que tiende a proteger los intereses de los incapacitados. Puede decirse que la norma sobre los términos prescriptivos se basa en consideraciones de orden y de procedimiento mien-*563tras que la norma que comprende el Artículo 40 es una de justicia. Los tribunales han sostenido que aunque el padre o tutor haya iniciado la acción en representación del menor el .término prescriptivo no corre contra el incapaz hasta que éste 'haya personalmente advenido a su completa capacidad jurí-dica. William v. Board of Education of City of N. Y., 45 N.Y.S.2d 385 (1943); Klosky v. Dick, 103 N.W.2d 618 (1960).
El Artículo 1832 del Código Civil, 31 L.P.R.A. 5243, que procede del Artículo 1932 del Código Civil Español y que en la edición de nuestro Código de 1902 era el Artículo 1833, fue enmendado en forma significativa en el año 1930 por la Ley Núm. 48 de 28 de abril de ese año, Leyes, 1930, p. 369. 'El texto anterior al 1930 de ese artículo leía como sigue:
“Los derechos y acciones se extinguen por la prescripción en perjuicio de toda clase de personas, inclusas las jurídicas, en los términos prevenidos por la ley.
‘ “Queda siempre a salvo a las personas impedidas de admi-nistrar sus bienes el derecho para reclamar contra sus represen-tantes legítimos, cuya negligencia hubiese sido causa de la pres-cripción.” Compilación de los Estatutos Revisados y Códigos de Puerto Rico de 1911, sec. 4939, p. 837.
Mediante la enmienda de 1930 se eliminó el segundo pá-rrafo de dicho artículo, esto es, se suprimió el derecho que .tenían las personas impedidas de administrar sus bienes para .reclamar contra sus representantes por cuya negligencia hu-biese operado la prescripción. Yernos buenas razones para fla eliminación de ese párrafo y para llenar el vacío creado con lo dispuesto en el Artículo 40 del Código de Enjuicia-miento Civil. ■
En primer lugar, el derecho que el párrafo suprimido ■daba podía resultar académico en la mayor parte de los casos. ;Por ejemplo, el hijo (menor de edad) de padre pobre que es -•perjudicado por una persona solvente. Si el padre es negli-gente y no inicia la acción dentro del año el menor perjudi-cado en sus derechos no podría recobrar de su progenitor. Además podemos imaginarnos las consecuencias funestas que *564tiene que producir en una familia el hecho de que el hijo de-mande al padre. Como dijimos en Guerra v. Ortiz, 71 D.P.R. 613, 619 (1950) reconocer la existencia de esa causa de acción “sería abrir una brecha peligrosa en la unidad de la familia, constituida bajo el régimen de la patria potestad ... no sólo para beneficio de los hijos sino también, como comenta Manresa, para beneficio del estado, ya que interesa . . su-mamente al buen orden y a la prosperidad social, que esté fuertemente constituida la autoridad paterna para que reine en la familia una firme y constante disciplina, de la que sal-gan después ciudadanos educados en el respeto a las leyes y a los magistrados de su país.’ ”(2)
También resultaría injusto para con los hermanos del hijo demandante que como herederos forzosos estarían siendo pe-nalizados por la negligencia del padre ya que éste al pagar al hijo que lo demandó el importe de la sentencia que el hijo demandante obtuviese, estaría por lo general disminuyendo el futuro caudal hereditario. Por todas estas razones socia-les y de justicia nos parece que debe prevalecer la regla con-tenida en el Artículo 40 del Código de Enjuiciamiento Civil. De esta manera el incapacitado queda protegido contra una posible negligencia de su padre o de su tutor pues al llegar a la mayoridad podrá iniciar la acción que corresponda y no se pone en riesgo la unidad de la familia ni lo que en jus-ticia ha de corresponder en su día a los otros herederos for-zosos. 
Podemos añadir que el citado Artículo 40 es claro y no contiene la excepción que la parte demandada nos pide que hagamos. La norma contenida en dicho artículo es la ley vigente. Sostener otra cosa sería enmendar judicialmente una disposición expresa de ley; sería sustituirla por otra nor-ma distinta. Si fuese indispensable crearíamos la norma ya que el Artículo 7 del Código Civil, 31 L.P.R.A. sec. 7, nos obliga a fallar, pero mientras haya ley aplicable debemos *565respetarla ya que la función de legislar es función primordial de la Asamblea Legislativa.(3)

Por los motivos expresados anteriormente se anula la re-solución recurrida y se devuelve el caso para ulteriores pro-cedimientos.


 Gómez v. Márquez, 81 D.P.R. 721, 726 (1960); Santiago v. Pueblo, 74 D.P.R. 211, 217, 223 (1952); Pagán v. Registrador, 71 D.P.R. 481, 483 (1950); Rossy v. Martínez, 70 D.P.R. 737, 743 (1949); Torres v. Sucn. Cautiño, 70 D.P.R. 646, 652 (1949); Vidal v. Monagas, 66 D.P.R. 622, 628, 638, 641 (1946); Acha v. Nevárez, 59 D.P.R. 235 (1941); Palou v. Aspurúa, et al, 27 D.P.R. 438, 442 (1919); Ibañez v. Divinó, 22 D.P.R. 518, 520 (1915); Pérez v. Guánica Centrale, 17 D.P.R. 963, 968, 982 (1911).


 Para una excepción justificada véase Fournier v. Fournier, 78 D.P.R. 430, 434 (1955).


 En relación con disposiciones iguales o similares al Art. 40 del Código de Enjuiciamiento Civil, véase: Developments — Statutes of Limitations, 63 Harv. L. Rev. pp. 1177, 1229 (1950) ; Proposed Statutory Revisions — Uniform Method of Computing the Period of Disability and Personal Actions, 24 New York L.Q. pp. 198 y ss. (1949); Comparison of the Statutes of Limitations, 21 Ind. L. J., pp. 23, 24 y ss. (1945); Influences of Minority Upon the Accrual of Prescription, 13 Tul. L. Rev. pp. 123 y ss. (1938).